DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2021 has been entered.
Claims 1, 15 have been amended and claim 16 has been canceled. Claims 1-15, 17 and 19-21 are pending and Claims 2-14 remain withdrawn.
 	Response to Arguments
Applicant’s arguments with respect to the newly amended language in claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the amended language of claim 15, it still says that the transmitter is a woofer/subwoofer without any indication in the claim of how the electronics are connected. The claim does not recite that the woofer/subwoofer and the first coil and the second coil of the transmission apparatus are connected and operate together. The same applies for the receiver/speaker, there is no indication in the claim that the power received by the receiver coil powers the speaker.
Furthermore, if applicant wishes to expedite prosecution, incorporating the combination of limitations in claims 19 and 21 into claim 1 would move the case forward.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (2014/0225563 A1) in view of Yamazaki et al. (2008/0297295 A1) in further view of Covic et al. (2015/0054350 A1) in further view of Brosh (4,425,511). 
Regarding Claim 1,
Ichikawa (Fig.6) teaches a system comprising: 
A wireless power transmission apparatus (items 21-23, 28); 
a wireless power reception apparatus (items 12, 27); and 
an apparatus (items 10 and 15) configured to receive power from the wireless power reception apparatus (12, 27), 
wherein the wireless power transmission apparatus comprises a first coil (item 23) and a second coil (item 28) of a closed loop (see Fig.6, coil 28 is a closed loop) arranged above the first coil (23), the wireless power transmission apparatus configured to apply power to the first coil (23) to generate a magnetic field in a direction toward the wireless power reception apparatus (12, 27) (see Fig.6, par [28]), 
wherein, in response to the generated magnetic field being applied to the wireless power reception apparatus (12, 27), the wireless power reception apparatus (12, 27) is configured to generate power using a coil structure (12) and to transmit the generated power to 
Ichikawa does not explicitly disclose the power reception apparatus uses a coil of a multilayer structure into which a plurality of insulators is inserted and the apparatus is a display apparatus. 
Yamazaki (Figs.4, 6A), however, similar to Ichikawa teaches a contactless charging system (pars [34-35]) and Yamazaki further teaches the reception apparatus uses a secondary side coil (item 3) to charge the battery of a display apparatus (pars [32, 34-35]; display apparatus includes display unit of mobile phone). Yamazaki teaches said reception apparatus uses a coil (3) of a multilayer structure (items 31-34) into which a plurality of insulators is inserted (pars [47-48]; Yamazaki teaches a plurality of insulators inserted into the multilayer structure- an insulator formed between layers 31 and 32, another insulator formed between layers 32 and  33, another insulator formed between layers 33 and 34). The generated power is transmitted to the display apparatus (pars [32, 34-35, 54-57]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ichikawa’s reception apparatus to that of Yamazaki’s reception apparatus using a coil of a multilayer structure into which a plurality of insulators is inserted and a display apparatus that receives the power from the reception apparatus. The motivation would have been the simple substitution of one known device for another to obtain predictable results. See MPEP 2143 (B). Ichikawa’s transmission apparatus emits power at a frequency. Any reception apparatus matched to that frequency will absorb/harvest the wireless power to convert the magnetic field to wired power. Thus, it would have been obvious to substitute the reception apparatus of Ichikawa to that of Yamazaki’s reception apparatus since both are reception apparatuses that serve the purpose of receiving 
The combination does not explicitly disclose wherein the first coil comprises a single conducting wire wound in different direction centered on left and right portions on a first plane, as a dual spiral form or a dual helical form.
Covic (Fig.3), however, teaches wherein the first coil (300) comprises a single conducting wire wound in different directions centered on left (302) and right (303) portions on a first plane, as a dual spiral form (pars [48-50]) or a dual helical form.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination, specifically Ichikawa’s first coil, to that of Covic’s first coil. The motivation would have been the simple substitution of one known device for another to obtain predictable results. See MPEP 2143 (B). Ichikawa’s first coil (23) is supplied with alternating current (thus, making it the first coil) and Covic’s first coil (302, 303) is also supplied with alternating current. Substituting Ichikawa’s first coil with Covic’s first coil would still result in inducing alternating current through the second coil due to electromagnetic induction.
The combination does not explicitly disclose wherein the second coil comprises a single closed-loop conducting wire wound in different directions centered in left and right portions on a second plane, as the dual spiral form or the dual helical form. 
Brosh (Fig.1), however, teaches wherein the second coil (A and B of 12) comprises a single closed-loop conducting wire (see Fig.1; Col.3, lines 11-14) wound in different directions on left and right portions on a second plane (see Fig.1, the dual spiral coils A and B are wound in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination, specifically Ichikawa’s second coil, to that of Brosh’s second coil.  The motivation would have been the simple substitution of one known device for another to obtain predictable results. See MPEP 2143 (B). Ichikawa’s second coil 28 is arranged to transmit wireless power to the receiver. Thus, it would have been obvious to substitute the second coil of Ichikawa with that of Brosh’s second coil comprising a single closed loop wire wound in different direction centered on left and right portions, as a dual spiral form in order to serve the same purpose of creating a field to couple with the wireless receiver (in order to transmit power to the receiver) based on the induced current in the second coil.
Regarding Claim 19,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein each layer in the multilayer structure of the coil (Yamazaki, see rejection of claim 1) comprises a conducting wire wound in a dual spiral form on a plane around two virtual points spaced apart on a plane (Yamazaki, par [47] and Covic, pars [49 and 84]; each layer 31-34 of the coil 3 has conducting wiring 35 and Covic teaches that the dual spiral coil 301 can be used in the receiver; thus making Yamazaki’s single spiral coil a dual spiral coil); and a conducting wire wound in a dual spiral form of a layer (Yamazaki, see Fig.4 and Covic’s pars [49, 84]; each layer 31-34 in Yamazaki has a conducting wire 35 wound in a single spiral form, which is modified to be a dual spiral form as taught by Covic), of the multilayer structure, is connected in series to a conducting wire wound in spiral form of a next layer, of the multilayer structure (Yamazaki, Figs.4-5, pars [48-49] and Covic, pars [49 and 84]; Yamazaki teaches the conducting wire 35 .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (2014/0225563 A1) in view of Yamazaki et al. (2008/0297295 A1) in further view of Covic et al. (2015/0054350 A1) in further view of Brosh (4,425,511) as applied to claim 1 above and in further view of Yoon et al. (2013/0101133 A1).
Regarding Claim 15,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the wireless power transmission apparatus comprising the first coil and the second coil (see rejection of claim 1), and the wireless power reception apparatus comprising the coil of the multilayer structure and the plurality of insulators (see rejection of claim 1).  
The combination does not explicitly disclose the wireless power transmission apparatus is a woofer or subwoofer and the wireless power reception apparatus is a speaker.
Yoon (Figs.1 and 5), however, teaches a coil based wireless charging system (see fig.1). Yoon further teaches the wireless power transmitter is a woofer (520) and the wireless power receiver is a speaker (550/560, par [114]; “If power is supplied from a power source to a woofer 520, the woofer 520 may wirelessly transmit the power to the…speaker 550, and the speaker 560”). 
Thus, the combination teaches the woofer is a transmitter and the speaker is a receiver and the first and second coils of the transmission apparatus of the combination would obviously be placed in the woofer to wirelessly transmit power to the speaker which would include the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Yoon. The motivation would have been because it is obvious in the art that woofer is a transmitter that wirelessly transmits power to the speaker. One of ordinary skill in the art would have obviously known that transmitters and receivers could have different housings based on different applications/uses. Thus, changing the housing of the transmitter to a woofer and taking the coil structure (first and second coils) of the transmitter of the combination of references and placing them in the known transmitter housing (woofer) and taking the structure of the receiver (coil of the multilayer structure and the plurality of insulators) and placing them in the receiver housing (speaker) would have been well-within the level of ordinary skill in the art and would not affect the wireless power functionality.  
Note: the broad language of claim 15 says that the transmitter is a woofer-but there is no indication in the claim of how the electronics are connected. Same for the receiver/speaker, there is no indication in the claim that the power received by the receiver coil powers the speaker.
Claims 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (2014/0225563 A1) in view of Yamazaki et al. (2008/0297295 A1) in further view of Covic et al. (2015/0054350 A1) in further view of Brosh (4,425,511) as applied to claim 1 above and in further view of Boys et al. (2012/0025602 A1).
Regarding Claim 17,
The combination of Ichikawa in view of Yamazaki, Covic, and Brosh teaches the claimed subject matter in claim 1 and Covic further teaches a magnetic core comprising one or more magnetic 
While Covic doesn’t explicitly show the parallel ferrite bars arranged in a perpendicular direction to a central axis direction of the first coil, Boys is relied upon to illustrate this.
Boys (Fig.5a) teaches a magnetic core (item 14) comprising one or more substances (Boys, par [62]; ferrite bars) arranged in a direction perpendicular to a central axis (Boys, item 17a) direction of the first coil (Note: the first coil of Boys does not replace Covic’s first coil. Boys merely illustrates how Covic’s first coil would be arranged on top of the parallel ferrite bars).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have illustrated how Covic’s first coil would be arranged with respect to the parallel ferrite bars as shown by Boys. The motivation would have been to fill in the gaps in Covic and explicitly illustrate the arrangement of the parallel ferrite bars’ arrangement with respect to the first coil.  
Regarding Claim 20,
The combination of Ichikawa in view of Yamazaki, Covic and Brosh teaches the claimed subject matter in claim 1. The combination does not explicitly disclose wherein the wireless power reception apparatus further comprises a magnetic core that has a bar shape. 
Boys (Fig.7A), however, teaches a wireless power reception apparatus that comprises a magnetic core (item 24) that has a bar shape (par [68]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Boys’ magnetic core that has a bar shape in the wireless reception apparatus. The motivation would have been to prevent leakage of flux around the wireless reception apparatus as is known in the art. 
21 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (2014/0225563 A1) in view of Yamazaki et al. (2008/0297295 A1) in further view of Covic et al. (2015/0054350 A1) in further view of Brosh (4,425,511) as applied to claim 1 above and in further view of Fujiyoshi et al. (6,636140 B2).
Regarding Claim 21, 
The combination of Ichikawa, Yamazaki, Covic and Brosh teaches the claimed subject matter in claim 1. The combination does not explicitly disclose a magnetic core comprising a protrusion is inserted into a center of the coil of the multilayer structure. 
Fujiyoshi (Fig.3), however, teaches a coil of a multilayer structure (see Fig.3, Col.4, lines 40-47). Fujiyoshi further teaches a magnetic core (18, 19) comprising a protrusion (18a, 19a) is inserted into a center of the multilayer structure (Col.4, lines 48-64). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination’s wireless power reception apparatus with the coil of the multilayer structure to that of Fujiyoshi’s teachings of the magnetic core with a protrusion inserted into the coil of the multilayer structure. The motivation would have been to prevent leakage of flux around the coil of the multilayer structure of the wireless reception apparatus as is well-known and well-desired in the art. Note: While Fujiyoshi’s multilayer coil structure is not directed towards wireless power-this is shown in Yamzaki’s multilayer structure in a wireless power system. One of ordinary skill in the art would understand when/why to use a core with a wireless power coil that is supposed to harness a magnetic field.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836